DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 recites “the narrow control gate structure is etched with the first gate electrodes and second gate electrodes”.  It is not clear how a gate could be etched with another gate.  Line 3 recites “at regular intervals … at regular intervals”.  It is not clear if these intervals are intended to be the same or are different intervals.  Line 6 recites “a first contact hole … is etched on a complete gate electrode”.  It is not clear, from this limitation, what the hole is etched in or if it is intended to be etched in the gate electrode.  Line 7 recites “to draw out a first metal as a first metal layer”.  It is not clear, from this limitation, what process is being described or how and etching process could draw out metal.  Line 8 recites “a second contact hole … is etched on a source region”.  It is not clear, from this limitation, what the hole is etched in or if it is intended to be etched in the gate electrode.  It is also not clear what the source region is a region of.  Line 9 recites “to draw out a second metal as a second metal layer”.  It is 
Claim 2, line 4 recites “a split gate electrode”.  It is not clear if this is intended to be the same thing as the split gate of claim 1 or a new element.  Lines 5-6 recite “the control gate electrode comprises a first gate electrode of the first gate electrodes and a second gate electrode of the second gate electrodes”.  It is not clear how one electrode can comprise two electrodes.  Line 16 recites “between adjacent control trenches” and only one trench is claimed in claim 1.  These issues render the claim indefinite.
Claim 3, line 2 recites “an epitaxial layer”.  It is not clear if this is intended to be the same as the epitaxial layer of claim 1, or a new layer.  Line 9 recites “a distance in the Y direction”.  It is not clear if this is the same as the distance in the Y direction of claim 2.  Line 16-17 recites “to draw out a gate electrode metal”.  It is not clear if this is intended to be the same gate electrode metal as in claim 1.  Line 19 recites “the split gate draw-out region”.  It is not clear which region this is intended to be.  These issues render the claim indefinite.
Claim 5, lines 1-2 recites “adjacent gate contact holes”.  Only one contact hole is claimed in claim 1.  This issue renders the claim indefinite.
Claim 6, line 2 recites “complete gate electrode portions”.  It is not clear if these are intended to be the same as the gate electrodes or the complete gate electrodes of claim 1.  This issue renders the claim indefinite.
Claim 7, line 2 recites “spaced contact holes”.  It is not clear if these are intended to be from the same set of holes of claim 1, or a new group of holes.  This issue renders the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KOBAYASHI (US 20180374950).
Regarding claim 1, as best as the examiner is able to ascertain the claimed invention, KOBAYASHI discloses a metal wiring method for reducing a gate resistance of a narrow control gate structure, 
wherein the narrow control gate structure (gates 26, see fig 1-3, para 25) is etched with first gate electrodes (left branch of the U-shape 26b, see fig 1-3, para 36) and second gate electrodes (right branch of the U-shape 26b, see fig 1-3, para 36) at regular intervals (there is a regular interval between the two branches 26b and between adjacent gates, see fig 1-3) and kept with complete gate electrodes 
wherein the first gate electrodes, second gate electrodes and the complete gate electrodes are spaced apart in the structure (portions of the 2 branches of the U 26b can be chosen that are spaced apart from 26e, see fig 3); 
a first contact hole (a contact hole 48, see fig 2B, para 54) of contact holes (contact holes 48, see fig 2B, para 54) is etched on a complete gate electrode of the complete gate electrodes (48 is over 26, see fig 2B) to draw out a first metal as a first metal layer (contact 35, see fig 2B and 3, para 39); 
a second contact hole (fig 1-3, 47, para 2A) of the contact holes is etched on a source region (47 is directly on source layer 14, see fig 2A, para 29) and a split gate (gates 24 and 26, see fig 1-3, para 32 and 34) to draw out a second metal as a second metal layer (contact 34, see fig 1-3, para 39); 
the first metal layer and the second metal layer are separated by a dielectric layer (SiO dielectric 28/25/21 is between 35 and 35, see fig 1-3, para 38); 
a multi-point contact of the first metal layer with a gate electrode (35 is in contact with 26 in two separate places on both ends of the gate electrode 26, see fig 2-3) in a Y direction (Y-direction in fig 2-3) reduces the gate resistance caused by a long path in the Y direction of a control gate electrode (the gate 26, see fig 1-3); and 
a magnitude of the gate resistance is controlled by controlling intervals of the complete gate electrodes in the Y direction (the resistance of the gate is controlled by the shape of the gate 26 which includes the spacing between 26b, see fig 1-3), to obtain a metal oxide semiconductor field effect transistor (the device is a vertical MOSFET, see para 25) having the narrow control gate structure with the gate resistance by using the first metal layer and the second metal layer (the MOSFET includes 34 and 35, see fig 1-3, para 54).
claim 2, as best as the examiner is able to ascertain the claimed invention, KOBAYASHI discloses the metal wiring method according to claim 1, wherein: 
a first conductivity type epitaxial layer (n-type layer 12, see fig 1-3, 12, para 42) is provided on an upper surface of a first conductivity type substrate (upper surface of 11, see fig 1-3, para 42), and a control gate trench (trench 20, see fig 1-3, para 31) is provided in the first conductivity type epitaxial layer; 
the control gate electrode and a split gate electrode are contained in the control gate trench (24 and 26 are in 20, see fig 1-3); 
the control gate electrode comprises a first gate electrode of the first gate electrodes and a second gate electrode of the second gate electrodes (a gate electrode 26 comprises both branches 26b, see fig 1-3, para 36); 
the first gate electrode and the second gate electrode are located on an upper half portion of the control gate trench (26 is in an upper half of 20, see fig 1-3); 
the first gate electrode and the second gate electrode are connected at a distance in the Y direction (the branches 26b are connected at 26e which are separated by some distance, see fig 3), and a non-connected portion of the first gate electrode and the second gate electrode is separated by the dielectric layer (28 is between the two branches 26b, see fig 2a); 
the first gate electrode and the second gate electrode are located above the split gate electrode (26b are above 24, see fig 2, para 1-3), and are separated from the split gate electrode by the dielectric layer (a line can be drawn from 26b to 24 that passes through 28 and 25, see fig 2A); 
the split gate electrode is located on a lower half portion of the control gate trench (24 is in the lower half of 20, see fig 2a), and is separated from the first conductivity type epitaxial layer by the dielectric layer (24 is separated from 12 by 21, see fig 2A); 

a second conductivity type heavily doped region is provided in the second conductivity type well region (a region of 13 is p-doped and whatever doping it has could be considered as heavy, see fig 1-3, para 29), and 
a first conductivity type heavily doped source region (fig 1-3, 14, para 29) is provided above the second conductivity type well region; 
the first contact hole of the contact holes is etched on a junction of the first gate electrode and the second gate electrode to draw out the first metal as the first metal layer (35 is etched over 26e which is where the different parts 26a/b come together, see fig 1-3); 
the second contact hole of contact holes is etched on the first conductivity type heavily doped source region, the second conductivity type heavily doped region and the split gate electrode to draw out the second metal as the second metal layer (47 is at least indirectly on 13 and 24, see fig 2); and 
the first metal layer and the second metal layer are separated by the dielectric layer (34 and 35 are separated by 28, see fig 1-3).
Regarding claim 3, as best as the examiner is able to ascertain the claimed invention, KOBAYASHI discloses the metal wiring method according to claim 2, comprising the following steps: 
1) forming a plurality of trenches on an epitaxial layer (forming trenches 20 on 12, see fig 4, para 42); 
2) forming the split gate electrode (forming 24, see fig 4, para 43) on the lower half portion of the control gate trench in an active region (fig 4 depicts a portion of the device that forms a transistor, see fig 4); 
3) forming the dielectric layer in the control gate trench in the active region and on an upper portion of the split gate (25 are formed on top of 24, see fig 4, para 44); 

5) separating a central portion of the narrow control gate structure by etching at a distance in the Y direction to form the first gate electrode and the second gate electrode (etch in fig 14 which forms the gate electrode into its shape, see fig 14, para 51), wherein the first gate electrode and the second gate electrode are connected and cover an upper half portion of the sidewall of the control gate trench (26 covers upper parts of the trench 20, see fig 14); 
6) forming a second conductivity type body region on an upper surface of the epitaxial layer (13 is at least indirectly on a top surface of 12, see fig 14, para 52), and forming a first conductivity type source electrode in the second conductivity type body region (14 is at least indirectly on 13, see fig 14, para 52); 
7) etching a gate contact hole in the Y direction at the junction of the first gate electrode of the first gate electrodes and the second gate electrode of the second gate electrodes (etching 46b, see fig 15, para 53) to draw out a gate electrode metal as the first metal layer (34/35 fills 47/48, see fig 2); 
8) depositing the dielectric layer (fig 15, 28, para 53); 
9) etching a source contact hole (etching 46a, see fig 15, para 53) in the source region and the split gate draw-out region to draw out a source metal as the second metal layer (34 fills 47, see fig 2).
Regarding claim 5, as best as the examiner is able to ascertain the claimed invention, KOBAYASHI discloses the metal wiring method according to claim 1, wherein a distance between adjacent gate contact holes in the Y direction is adjustable to meet different requirements of the gate resistance (the distance between 35 is capable of being adjusted during the formation process, see fig 1-3).
claim 6, as best as the examiner is able to ascertain the claimed invention, KOBAYASHI discloses the metal wiring method according to claim 1, wherein a distance between adjacent complete gate electrode portions in the Y direction is adjustable to meet different requirements of the gate resistance (the shape of 26 is capable of being adjusted during fabrication, see fig 1-3).
Regarding claim 7, as best as the examiner is able to ascertain the claimed invention, KOBAYASHI discloses the metal wiring method according to claim 1, wherein all of the first gate electrodes and the second gate electrodes are separated by etching in the Y direction (the branches 26b are separated from each other, see fig 3), and spaced contact holes are provided at a contact portion of the first gate electrodes and the second gate electrodes (contact holes 34/35 are separated from each other, see fig 1-3).
Regarding claim 8, as best as the examiner is able to ascertain the claimed invention, KOBAYASHI discloses the metal wiring method according to claim 1, wherein the metal wiring method is applied to a traditional structure having no narrow gate or the split gate (vias 34/35 can me etched in a dielectric over any gate, see fig 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (US 20180134950) in view of BLANK (US 20130137230).
claim 4, as best as the examiner is able to ascertain the claimed invention, KOBAYASHI discloses the metal wiring method according to claim 1.
KOBAYAHSI fails to disclose a device, wherein the dielectric layer separating the first metal layer and the second metal layer of is made of a low-k material.
BLANK discloses a device, wherein the dielectric layer separating the first metal layer and the second metal layer of is made of a low-k material (200 can be a low-k material, see fig 2, para 31).
KOBAYASHI and BLANK are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KOBAYASHI with the material of BLANK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KOBAYASHI with the material of BLANK in order to form a device with a thick vertically extending dielectric layer (see BLANK para 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JONAS T BEARDSLEY/Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811